NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SUSAN MAE POLK,                                 No.    16-15206

                Plaintiff-Appellant,            D.C. No. 4:14-cv-04667-PJH

 v.
                                                MEMORANDUM*
FEDERAL BUREAU OF
INVESTIGATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Phyllis J. Hamilton, Chief Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Susan Mae Polk, a California state prisoner, appeals pro se from the district

court’s summary judgment in her Freedom of Information Act (“FOIA”) action

arising out of her request for documents relating to an investigation of her and a

particular case file number. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836 F.3d

987, 990 (9th Cir. 2016) (en banc). We affirm.

      The district court properly granted summary judgment because Polk failed to

raise a genuine dispute of material fact as to whether the Federal Bureau of

Investigation did not conduct a reasonable search for all responsive documents.

See Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 770-71 (9th Cir. 2015) (setting

forth requirements for demonstrating adequacy of search for documents).

      Contrary to Polk’s contentions, the district court did not abuse its discretion

in denying Polk’s motions to strike. See Nurse v. United States, 226 F.3d 996,

1000 (9th Cir. 2000) (standard of review for district court’s decision to strike under

Fed. R. Civ. P. 12(f)).

      The district court did not abuse its discretion in denying costs to Polk,

because the district court properly determined that Polk was not eligible for costs.

See 5 U.S.C. § 552(a)(4)(E); Hiken v. Dep’t of Def., 836 F.3d 1037, 1042-44 (9th

Cir. 2016) (setting forth standard of review and requirements for fees and costs in a

FOIA action).

      Polk’s fifth motion for an extension of time to file her reply brief (Docket

Entry No. 41) is denied.

      AFFIRMED.




                                          2                                       16-15206